FILED
                           NOT FOR PUBLICATION                              JUL 15 2010

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



RICKY WEBB,                                      No. 08-16159

             Petitioner - Appellant,             D.C. No. 3:04-CV-00116-JCM-
                                                 RAM
  v.

MIKE BUDGE; ATTORNEY GENERAL                     MEMORANDUM *
OF THE STATE OF NEVADA,

             Respondents - Appellees,




                    Appeal from the United States District Court
                             for the District of Nevada
                     James C. Mahan, District Judge, Presiding

                       Argued and Submitted April 16, 2010
                            San Francisco, California

Before: SCHROEDER and RAWLINSON, Circuit Judges; and COLLINS, District
Judge.**




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
             The Honorable Raner C. Collins, United States District Judge for the
District of Arizona, sitting by designation.

                                          1
      Appellant Ricky Webb (Webb) challenges the district court’s denial of his

habeas petition asserting ineffective assistance of counsel.

      “Because [Webb] filed his habeas petition after April 24, 1996, his appeal is

governed by the Antiterrorism and Effective Death Penalty Act (AEDPA).” Byrd

v. Lewis, 566 F.3d 855, 859 (9th Cir. 2009) (citation omitted). “Under AEDPA,

[Webb’s] petition can be granted only if the state court determination resolving his

claims was contrary to, or involved an unreasonable application of, clearly

established Federal law or was based on an unreasonable determination of the

facts.” Id. (citation, alterations and internal quotation marks omitted).

      We apply “the Supreme Court’s familiar two-part standard for analyzing

ineffective assistance claims set forth in Strickland v. Washington, 466 U.S. 668 . .

. (1984).” Pinholster v. Ayers, 590 F.3d 651, 663 (9th Cir. 2009) (en banc)

(citations omitted). Under Strickland, “the defendant must show that counsel’s

performance was deficient” and “that the deficient performance prejudiced the

defense.” Strickland, 466 U.S. at 687.

       The Nevada Supreme Court concluded that Webb’s counsel was not

ineffective because he “argue[d] the facts of the crime and requested concurrent

sentences” and the trial judge recognized that the “the three offenses were closely

related in time and space.” Webb’s counsel advocated that the judge impose


                                           2
concurrent, rather than consecutive, sentences. The Nevada Supreme Court’s

denial of relief after considering these facts was not contrary to or an unreasonable

application of clearly established federal law. See Strickland, 466 U.S. at 700-01.

      Because the Nevada Supreme Court did not address Webb’s other claims,

this court conducts an “independent review of the record to ascertain whether the

state court decision was objectively unreasonable.” Pinholster, 590 F.3d at 663

(citations and internal quotation marks omitted). Defense counsel’s strategy was to

show that Webb was taking responsibility for his actions. The Nevada Supreme

Court’s decision was not objectively unreasonable because Webb failed to

overcome the presumption that his counsel’s strategy was reasonable. See

Strickland, 466 U.S. at 689.

      Finally, Webb did not show that he was prejudiced by his counsel’s failure

to inform the court that the gun was inoperable. See id. at 691-92.

      AFFIRMED.




                                          3